Little, J.
1. Where, on the application of one person to be appointed administrator of the estate of an intestate, a caveat was filed by another person, contesting such appointment and praying that the caveator be appointed administrator, and the Ordinary after a hearing’passed an order vesting • the administration in the clerk of the superior court of the county where the application was made, it was error, on appeal by the original caveator from this order of the ordinary, for the presiding judge of the superior conrt to dismiss the appeal on the ground “ that there-had been no caveat to the appointment of the clerk.”
2. Even if in such a case it was not necessary to make the clerk a party to a bill of exceptions sued out by the appellant for the purpose of reviewing in the Supreme Court the judgment dismissing his appeal, it was certainly not improper so to do.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.

Appeal. Before Judge Smith. Wilcox superior court. •September term, 1899.
Bankston. & Gannon, for plaintiff in error
Gutts & Lawson, contra.